DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Information Disclosure Statement
The IDS filed 05 February 2020 cites document WO 2019/0269023, which does not exist. It appears that the correct document is WO 2019/069023. As a courtesy, this document has been cited on the PTO-892.
Specification
In [0001] line 5 and [0004] line 5, “SiOH)x” should be corrected to --Si(OH)x--.
Appropriate correction is required.
Claim Objections
Claims 7 and 8 are objected to because of the following informalities:
In claim 7 at line 3, “matrix” should be corrected to --oxide matrix--.
In claim 8 at line 3, “matrix” should be corrected to --oxide matrix--.
Appropriate correction is required.
Claim Interpretation
No claim limitations are interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “An environmental barrier coating, comprising: a substrate.” It is unclear whether only the coating is claimed or whether the claim is 
Claim 6 recites the limitation “SiO2.” There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite. It is unclear whether the SiO2 is added as part of the coating, or whether it arises as a result of oxidation/temperature changes, or whether it is perhaps not required to be present in the structure.
Claim 10 recites the limitation “a protective layer applied on said environmental barrier coating.” It is unclear whether the protective layer is applied on the environmental barrier layer or anywhere on the system comprising the substrate and the environmental barrier layer.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-4 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2010/0129673, eq of EP 2189504, which is D3 in EPO opinion on App. 19189903.8)
Regarding claim 1, Lee discloses:
An environmental barrier coating, comprising:
a substrate (102) containing silicon ([0023], [0026]);
an environmental barrier layer (104) applied to said substrate; said environmental barrier layer comprising an oxide matrix (106, [0030], [0031]);
an oxidant getter phase (silicate, [0032]) interspersed throughout said oxide matrix; and
a self-healing phase interspersed throughout said oxide matrix (glass ceramic, [0033]).
Regarding claim 2, Lee discloses:
said substrate comprises a ceramic matrix composite material ([0023]).
Regarding claim 3, Lee discloses:
said environmental barrier layer comprises a SiO2 rich phase ([0032]).
Regarding claim 4, Lee discloses:
said self-healing phase comprises a glass phase ([0033]).
Regarding claim 7, Lee discloses:
said self-healing phase comprises a material having properties of flowing into cracks formed in said matrix during operation at predetermined temperatures (this property follows from the composition of the material, which is described in .
Regarding claim 8, Lee discloses:
said self-healing phase comprises a material having properties of flowing into cracks formed in said matrix during operation at predetermined temperatures of from 1800 (982ºC) - 3000 degrees Fahrenheit (1650ºC) (this property follows from the composition of the material, which is described in [0033] as the same material as disclosed by Applicant, and thus has the same function/property).
Regarding claim 9, Lee discloses:
said substrate comprises at least one of a turbine vane and a turbine blade (claim 18).
Regarding claim 10, Lee discloses:
a protective layer (610, [0047]-[0051]) applied on said environmental barrier coating.

Claims 1-3 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Louchet (US 2016/0130188).
Regarding claim 1, Louchet discloses:
An environmental barrier coating, comprising:
a substrate (10) containing silicon ([0002]);
an environmental barrier layer (20, specifically at 22) applied to said substrate; said environmental barrier layer comprising an oxide matrix ([0033] “at least 20 mol % to 70 mol % of manganese oxide MnO”);
an oxidant getter phase ([0033] “at least one silicate”) interspersed throughout said oxide matrix; and
a self-healing phase interspersed throughout said oxide matrix ([0009]-[0010], liquid phase described in [0035]).
Regarding claim 2, Louchet discloses:
said substrate comprises a ceramic matrix composite material ([0002], [0023]).
Regarding claim 3, Louchet discloses:
said environmental barrier layer comprises a SiO2 rich phase ([0043]).
Regarding claim 6, Louchet discloses:
said self-healing phase comprises a material having properties of being in thermodynamic equilibrium with SiO2 ([0033] “eutectic point with SiO2 that is less than or equal to 1595° C”) during operation at predetermined temperatures ([0009]).
Regarding claim 7, Louchet discloses:
said self-healing phase comprises a material having properties of flowing into cracks ([0010]) formed in said matrix during operation at predetermined temperatures ([0009]).
Regarding claim 8, Louchet discloses:
said self-healing phase comprises a material having properties of flowing into cracks formed in said matrix during operation at predetermined temperatures of from 1800 (982ºC) - 3000 degrees Fahrenheit (1650ºC) ([0009]: 1200ºC to 1400ºC).
claim 9, Louchet discloses:
said substrate comprises at least one of a turbine vane and a turbine blade ([0003]).
Regarding claim 10, Louchet discloses:
a protective layer (26, [0040]) applied on said environmental barrier coating.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 2016/0332922), with claim 5 evidenced by Nikas (Strong visible light emission from silicon-oxycarbide nanowire arrays prepared by electron beam lithography and reactive ion etching).
Regarding claim 1, Tang discloses:
An environmental barrier coating, comprising:
a substrate (24) containing silicon ([0032] “silicon-containing ceramic material”);
an environmental barrier layer (22, [0023]) applied to said substrate; said environmental barrier layer comprising an oxide matrix ([0018] SiO2 is silicon dioxide);
an oxidant getter phase ([0007] “silicon oxycarbide”) interspersed throughout said oxide matrix; and
a self-healing phase ([0029] “BMAS”, [0032] “the BMAS particles 30 enhance oxidation and moisture protection by diffusing to the outer surface of the barrier layer opposite of the substrate 24 and forming a sealing layer that seals  interspersed throughout said oxide matrix.
Regarding claim 5, Tang discloses:
said oxidant getter phase comprises SixOyCz where 0.5 ≤ x < 1; 0 ≤ y < 2; 0 ≤ z <2. No specific stoichiometry is disclosed, but the silicon oxycarbide is disclosed as covalently bonded ([0029]), which implies, at least approximately, SiCxO2(1-x) or, put another way, Si0.5C0.5xO(1-x). Silicon and oxygen alone form SiO2, with each silicon atom bonded to 4 oxygen atoms, and each oxygen atom is shared by two silicon atoms. Alternatively, this compound could be expressed as Si0.5O1. The diagram of Fig 2 shows the same overall pattern, with some oxygen atoms replaced by carbon atoms, thus the diagram shows SixOyCz where x ≈ 0.5  ; 0 ≤ y < 1; 0 ≤ z < 1. From Nikas:

    PNG
    media_image1.png
    576
    719
    media_image1.png
    Greyscale

Examiner’s Note
Regarding claim 4, Louchet explicitly discloses liquid and solid phases ([0009]), but no glass phase. Given that it has a different system than applicant’s disclosed BAS, BMAS, LAS, SAS, etc ([0027]), there is no evidence that Louchet has a glass phase.
“Oxidant getter” is interpreted as an oxygen getter or oxygen scavenger, which is an accepted term in the art.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tang ‘767 (US 2008/0187767)
Regarding claim 1, Tang ‘767 discloses:
An environmental barrier coating, comprising:
a substrate (20) containing silicon ([0015]);
an environmental barrier layer (24, [0027] “oxidation resistant coating”) applied to said substrate; said environmental barrier layer comprising an oxide matrix ([0016] “10% by volume to up to about 99% by volume of at least one silica based material” silica is SiO2, or silicon dioxide);
an oxidant getter phase ([0017] “at least one oxygen scavenger,” [0019]) interspersed throughout said oxide matrix; and
a self-healing phase ([0018] “The glassy phase flows at elevated temperature to seal cracks”)  The 
Zhu (WO 2014/204480)
Regarding claim 1, Zhu discloses:
An environmental barrier coating, comprising:
a substrate (602) containing silicon ([0023] “Si-based ceramics”);
an environmental barrier layer (604) applied to said substrate; said environmental barrier layer comprising an oxide matrix ([0029] Group B oxides);
an oxidant getter phase (Group A, [0028] “silicon/silicide”) interspersed throughout said oxide matrix; and
a self-healing phase interspersed throughout said oxide matrix ([0037] components of Group A and Group B to achieve the effect as described in [0037]).
Osada (US 2018/0170811) discloses an Al2O3/SiC composite that works with a healing activator MxOy, which achieve a glass transition temperature and a eutectic point, thus producing SiO2 during the healing process ([0083]). The material is for a structural member of a gas turbine, i.e. the blade or vane itself, rather than a coating ([0001]). Osada discloses an oxygen getter: “a non-oxide which is dispersed in a ceramic matrix and which has a high activity for oxidation in the high-temperature air” ([0002]).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745